[Cite as Lasalle Bank, N.A. v. Fulk, 2011-Ohio-3319.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                                JUDGES:
LASALLE BANK, N.A.                                      :       Hon. W. Scott Gwin, P.J.
                                                        :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellee             :       Hon. Julie A. Edwards, J.
                                                        :
-vs-                                                    :
                                                        :       Case No. 2010-CA-00294
DOUGLAS MARK FULK, ET AL. AND                           :
DAWNETTA G. ANTONACCI                                   :
                                                        :       OPINION
                    Defendant-Appellant




CHARACTER OF PROCEEDING:                                    Civil appeal from the Stark County Court of
                                                            Common Pleas, Case No. 2009CV04577



JUDGMENT:                                                   Reversed and Remanded



DATE OF JUDGMENT ENTRY:                                     June 29, 2011




APPEARANCES:



For Plaintiff-Appellee                                      For Defendant-Appellant

CHARLES ROBERT JANES                                        CARLA BULFORD
Box 165028                                                  Community Legal Aid Services, Inc.
Columbus, OH 43216-4921                                     50 South Main St., Ste. 800
                                                            Akron, OH 44308
[Cite as Lasalle Bank, N.A. v. Fulk, 2011-Ohio-3319.]


Gwin, P.J.

        {¶1}     Defendant-appellant Dawnetta G. Antonacci appeals a summary judgment

of the Court of Common Pleas of Stark County, Ohio, entered in favor of plaintiff-

appellee LaSalle Bank, N.A. on its complaint for foreclosure of appellant’s property.

Appellant assigns a single error to the trial court:

        {¶2}     “I. THE TRIAL COURT ERRED BY GRANTING SUMMARY JUDGMENT

WHERE PLAINTIFF-APPELLEE FAILED TO PRODUCE CIV. R. 56 MATERIAL

EVIDENCE OF AN INTEREST IN THE NOTE AND MORTGAGE.”

        {¶3}     The issue here is whether appellee produced evidence of each element of

its cause of action sufficient to justify summary judgment. For the reasons that follow,

we find it did not.

        {¶4}     Appellant’s statement pursuant to Loc. App. R. 9 asserts four genuine

issues of material fact which preclude summary judgment: (1) plaintiff-appellee’s status

as holder of the note and mortgage; (2) appellee’s identity as the real party in interest;

(3) appellee’s standing to foreclose; and (4) the amount due and owing.

        {¶5}     The record indicates appellee filed its complaint in foreclosure on

November 30, 2009. The complaint alleges appellee is trustee for Structured Asset

Investment Loan Trust 2004-11. The complaint does not allege appellee is the holder

or the transferee of the note and mortgage, but it alleges the mortgage conveys to it an

interest in the property. The mortgage attached to the complaint conveys an interest in

the property to Option One Mortgage Corporation. Attempts at mediation resulted in

appellant agreeing to a temporary forbearance plan. Among other documents attached

to the complaint is a Loan Modification Agreement naming American Home Mortgaging
Stark County, Case No. 2010-CA-00294                                                   3


Servicing, Inc. as Servicer. The agreement states it modifies the original mortgage and

names American Home Mortgaging Servicing as the payee. The agreement is signed

only by appellant, not by appellee or American Home, and the complaint does not

reference the agreement in any way.

      {¶6}   Appellant alleged she made two monthly payments on the temporary

forbearance plan, in a lump sum of $1200. American Home Mortgage Servicing, Inc.

stated it rejected appellant’s payment, alleging appellant had not endorsed the

forbearance agreement, although the agreement attached to appellee’s complaint

bears appellant’s signature. American Home Mortgage Servicing alleged it returned

appellant’s check, but appellant asserts she did not receive it.

      {¶7}   On August 13, 2010, appellee filed a document captioned Notice of

Assignment of Mortgage, a motion for summary judgment, and an affidavit regarding

the account and military status.

      {¶8}   The Notice of Filing the Assignment of Mortgage states: “Attached hereto

as Exhibit A is a recorded assignment of mortgage and reference to the captioned

case.” The attachment is a copy of a notarized assignment of mortgage which states

Sand Canyon Corporation, FKA Option One Mortgage Corporation grants, bargains,

sells, assigns, transfers, conveys, sets over, and delivers to appellee as trustee for

Structured Asset Investment Loan Trust, 2004-11, the mortgage securing the payment

of a promissory note signed by appellant.        The assignment of mortgage is not a

certified copy, nor is it accompanied by an affidavit testifying it is a true copy of the

original.
Stark County, Case No. 2010-CA-00294                                                     4


      {¶9}   In appellee’s affidavit regarding account and military status, Tonya

Hopkins alleges she is a duly appointed officer of American Home Mortgage Servicing,

Inc., successor in interest to Option One Mortgage Corporation, and competent to

testify in the matter. The affidavit states American Home Mortgage Servicing, Inc.

provides mortgage and foreclosure related servicing to appellee. The affidavit states

that attached to it are Exhibits A and B, true and accurate copies of the original note

and mortgage.

      {¶10} The affidavit alleges a written notice of default was given in accordance

with the terms of the note and mortgage, and because appellant did not cure her

default on the monthly payments, the balance due under the note was accelerated.

The affidavit states the affiant has personal knowledge of and access to records

related to the promissory note and mortgage, and the amount due on the note principal

is $104,602.09, plus interest. The affidavit also asserts neither appellant nor Douglas

Mark Fulk, who also signed the mortgage, are in the military service.

      {¶11} Appellant’s argument is basically that appellee has not established the

chain of title between appellee and the original mortgagee, Option One Mortgage

Corporation. Appellant argues the affidavit in support omits any title, job description, or

other supporting facts to establish the affiant has access to the records and has

personal knowledge.      Appellant also argues the Notice of Filing Assignment of

Mortgage is not properly in the record because it is not supported by affidavit.

      {¶12} In Wachovia of Delaware, N.A. v. Jackson, Stark App. No. 2010-CA-

00291, ____ -Ohio____ this court discussed at some length what a plaintiff must attach

in support of a motion for summary judgment in a foreclosure action. We stated:
Stark County, Case No. 2010-CA-00294                                                       5


      {¶13} “To sum up, in order to properly support a motion for summary judgment

in a foreclosure action, a plaintiff must present evidentiary-quality materials showing:

      {¶14} “1.) The movant is the holder of the note and mortgage, or is a party

entitled to enforce the instrument;

      {¶15} “2.) if the movant is not the original mortgagee, the chain of assignments

and transfers;

      {¶16} “3.) all conditions precedent have been met;

      {¶17} “4.) the mortgagor is in default; and

      {¶18} “5.) the amount of principal and interest due.

      {¶19} “The affidavits must show:

      {¶20} “1.) the affiant is competent to testify;

      {¶21} “2.) the affiant has personal      knowledge of the facts, as shown by a

statement of the operant facts sufficient for the court to infer the affiant has personal

knowledge;

      {¶22} “3.) the affiant must state he or she was able to compare the copy with

the original and verify the copy is accurate, or explain why this cannot be done; and

      {¶23} “4.) the affidavit must be notarized.

      {¶24} “3.) any documents the affidavit refers to must be attached to the affidavit

or served with the affidavit.

      {¶25} “The documentary evidence must be:

      {¶26} “1.) certified copies of recorded documents; or

      {¶27} “2.) if business records, must be accompanied by an affidavit attesting that

they are business records kept in the regular course of business;
Stark County, Case No. 2010-CA-00294                                                   6


      {¶28} “3.) the affiant must be familiar with the compiling and retrieval of the

records;

      {¶29} “4.) the affiant must state the records are compiled at or near the

occurrence of each event by persons with knowledge of said events; and

      {¶30} “5.) the records must be authenticated by the custodian of the records or

by another witness who has personal knowledge of the records.”***

      {¶31} Appellee asserts the assignment of mortgage does not need to be

authenticated because it is a notarized document. We disagree. It is not a notarized

document, but rather a copy of a notarized document. The copy does not state the

volume and page wherein it is recorded, and it is not certified by the records custodian.

We find it does not constitute proper evidentiary material upon which the court can rely

in determining appellee has standing to foreclose on the note and mortgage.

      {¶32} Appellee denies the appellant properly endorsed the forbearance

agreement, but on remand it should explain the significance of the loan modification

agreement signed by appellant and attached to appellee’s complaint. It appears there

is an issue of whether appellee retained and credited appellant’s account with

payments she submitted pursuant to the agreement.

      {¶33} The assignment of error is sustained.
Stark County, Case No. 2010-CA-00294                                             7


      {¶34} For the foregoing reasons, the judgment of the Court of Common Pleas of

Stark County, Ohio, is reversed, and the cause is remanded to the court for further

proceedings in accord with law and consistent with this opinion.

By Gwin, P.J.,

Hoffman, J., and

Edwards, J., concur




                                            _________________________________
                                            HON. W. SCOTT GWIN

                                            _________________________________
                                            HON. WILLIAM B. HOFFMAN

                                            _________________________________
                                            HON. JULIE A. EDWARDS
WSG:clw 0614
[Cite as Lasalle Bank, N.A. v. Fulk, 2011-Ohio-3319.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


LASALLE BANK, N.A.                                      :
                                                        :
                            Plaintiff-Appellee          :
                                                        :
                                                        :
-vs-                                                    :       JUDGMENT ENTRY
                                                        :
DOUGLAS MARK FULK, ET AL.AND                            :
DAWNETTA G. ANTONACCI                                   :
                                                        :
                                                        :
                        Defendant-Appellant             :       CASE NO. 2010-CA-00294




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Court of Common Pleas of Stark County, Ohio, is reversed, and the cause is

remanded to the court for further proceedings in accord with law and consistent with this

opinion. Costs to appellee.




                                                            _________________________________
                                                            HON. W. SCOTT GWIN

                                                            _________________________________
                                                            HON. WILLIAM B. HOFFMAN

                                                            _________________________________
                                                            HON. JULIE A. EDWARDS